DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whyte (US 7,107,122).

 (re: claim 21 and certain elements of claim 30) a pre-planned protocol created with information for following a predetermined regimen in accordance with a timetable for the daily ingestion of essential ingredients (fig. 7A showing protocol of predetermined ingestion regimen); 
a plurality of different type of essential ingredients, wherein the essential ingredients are separated by type (fig. 7A, 7B teaching a plurality of essential ingredients; fig. 5A and fig. 5B showing individual containers containing a plurality of dosage units of the same essential ingredients; col. 5, ln. 50-59 teaching that each container contains a plurality of dosages units of the same type/form, e.g., pills, capsules or pouches of powders); and
 a plurality of containers, wherein each container holds a respective group of essential ingredients by type, and wherein the containers are prepackaged together as separate containers for collective use in accordance with the regimen of the pre-planned protocol (Id.).  
Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the protocol cited above is certainly capable of having:
(re: certain elements of claim 21) essential nutraceutical ingredients for treating malnutrition caused by drug addiction and drug dependence.

Whyte further teaches:

(re: claim 23) wherein the timetable in the regimen of the protocol provides the frequency and the time of day for ingestion of each type of essential ingredient (Id).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Whyte (US 7,107,122) in view of Kane et al. (“Kane”)(US 2015/0265636), Cooper et al. (“Cooper”)(US 6,361,800) and legal precedent.
Whyte as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 30) said recovery protocol for treating malnutrition caused by addictive substances during substance dependence, addiction or withdrawal;
(re: claims 24, 34) wherein the AM multivitamin tablets (Directions: Two tablets each morning) include: Vitamin B1, Vitamin B2, Vitamin B3, Vitamin B7, Vitamin B12, L-Carnitine, Choline, Echinacea, Milk Thistle, Ginseng, Rhodiola Rosea Root, and Ashwaganda;
(re: claims 25, 35) wherein the PM multivitamin tablets (Directions: Two tablets each evening) include: Vitamin B6, Vitamin B9, Vitamin C, Calcium, Iron, GABA, Ginger Root, Lemon Balm, Magnesium, Melatonin, Valerian, and Zinc.  

(re: claims 27, 37) wherein the nutrition shake (Directions: One shake in AM, Noon, PM) includes: Caseine Protein, Diosmin, Hesperidin, L-Citrulline, L-Glutamine, L-Phenylalanine, L-Tyrosine, Potassium, Taurine, Psyllium, and Methionine;  
(re: claim 28) wherein the timetable of the protocol establishes a 30-day regimen;  
(re: claims 29, 33) wherein the 30-day regimen includes two containers of AM multivitamins, two containers of PM multivitamins, two containers of probiotics and oils, and one container of nutrition shake mix;
(re: claim 32) wherein the timetable in the regimen of the protocol provides for a 30-day regimen with the frequency and the time of day specified for ingestion of each type of essential ingredient.
Kane, however, expressly teaches that it is well-known to configure a recovery protocol to treat malnutrition caused by addictive substances, wherein said treatment protocol involves administering a broad array of medications of different types over a long time period and is specifically designed based on the needs of the patient and the judgment of a health care practitioner (claim 2; para. 143, 150-156, 160-163, 169 teaching that medical treatment can be broadly defined and include treatment for malnutrition that requires administration of treatment compositions for about 48 months, wherein compositions may be delivered as soft capsules or pills; para. 67-99, 187 teaching a broad array of essential ingredients including Echinacea and choline).  Cooper further teaches that recovery protocols may involve a wide-variety of essential ingredients in various forms (col. 3-10 teaching a variety of vitamin and mineral supplement protocols of up to 6 months).  Indeed, the claimed features relating to the type and kind of the essential ingredient as well as the protocol variables such as timing and dosing regime can be regarded as common design parameters/variables involved in this type of subject matter.  This is especially applicable when creating recovery protocols and is well-within the skill set of one supra, Kane, teaching that recovery protocol is designed via expertise of health care practitioner and is based on patient-needs).  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and in the nature of the problem being solved.  In the instant case, the problem revolves around establishing an effective protocol for administering treatment to rehabilitate a person’s health.  Whyte teaches that it is well-known to develop a protocol that sorts and schedules the delivery of a wide-range of medications to ensure that patients can efficiently comply with a treatment regimen.  Kane and Cooper teach that a treatment regimen for malnutrition caused by addictive substances requires regularly taking a broad array of medications—in many forms—for up to 48 months.  Thus, one with ordinary skill in the art—when faced with the same problem--would likely find Applicant’s claimed solution as obvious in view of the prior art’s express teachings relating to treatment regimens.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Whyte for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the newly submitted claim set are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, 


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
February 17, 2021